United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3888
                                   ___________

Donald Joseph Bedard,                  *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * Southern District of Iowa.
State of Iowa; City of Urbandale;      *
Urbandale Police Department; Iowa      * [UNPUBLISHED]
Attorney General; Polk County          *
Attorney; Polk County Executive,       *
                                       *
             Appellees.                *
                                  ___________

                             Submitted: December 19, 2006
                                Filed: December 27, 2006
                                 ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

      Donald Joseph Bedard appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. Having conducted de novo review of the
record, see Wertish v. Krueger, 433 F.3d 1062, 1064 (8th Cir. 2006) (standard of




      1
        The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
review), we find the district court’s analysis to be thorough and well reasoned, and we
reject Bedard’s arguments for reversal. Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-